Citation Nr: 9924557	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-34 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of an injury to the thoracic spine, currently rated as 20 
percent disabling.  

2.  Entitlement to a total disability rating due to 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to July 
1990, and from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a total disability 
rating due to individual unemployability.  He filed a timely 
notice of disagreement, initiating this appeal.  In a March 
1996 rating decision, the RO granted the veteran service 
connection, with a noncompensable rating, for residuals of an 
injury to the thoracic spine.  He filed a timely notice of 
disagreement, initiating an appeal on this issue as well.  

These claims have been presented to the Board on three 
previous occasions, and each time they were remanded for 
further development.  They have now been returned to the 
Board.  

In the course of this appeal, the veteran has been awarded an 
increased rating for his service connected disability.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for that 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, this increased rating issue remains in appellate 
status.

The veteran was scheduled for a personal hearing at the RO in 
April 1995; however, prior to the veteran's hearing, his 
representative filed a written request to cancel the hearing, 
and it does not appear a hearing was ever held.  See 
38 C.F.R. § 20.702(e) (1998).  Despite this cancellation, the 
veteran has subsequently made repeated references to his 
"hearing" at the RO, and in its August 1998 remand, the 
Board ordered the RO to determine if a hearing had in fact 
taken place, and if so, to associate the hearing transcript 
with the claims folder.  The RO investigated the matter and 
determined the veteran was afforded an informal meeting with 
his representative and the RO hearing officer, and no hearing 
had taken place.  Subsequent to the written withdrawal of the 
veteran's hearing request, no additional hearing requests 
have been received; instead, the veteran has requested 
resolution of his claims without further delay.  


FINDINGS OF FACT

1.  The veteran's service connected residuals of an injury to 
the thoracic spine are characterized by severe limitation of 
motion, with pain on use and functional loss.  

2.  Currently, the veteran is service connected for residuals 
of an injury to the thoracic spine, with a 20 percent rating, 
a lumbosacral strain, with a 10 percent rating, post-
operative residuals of a fifth metatarsal repair for 
calcification, with a 10 percent rating, and hearing loss of 
the left ear, with a noncompensable rating.

3.  The veteran's service connected disabilities do not 
render him unable to obtain substantially gainful employment.  


CONCLUSIONS OF LAW

1. An increased initial rating for the veteran's service 
connected residuals of an injury to the thoracic spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5285-5295 (1998).  

2.  A total rating based on individual unemployability due to 
the veteran's service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 501, 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.15, 4.16, 4.17, 4.19 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in August 1993 for a total 
disability rating due to individual unemployability.  He 
claimed his various service connected disabilities made such 
simple activities as walking extremely difficult; thus, he is 
unable to obtain and maintain gainful employment.  

A VA orthopedic examination was afforded the veteran in 
October 1993.  At that time, the veteran displayed no 
postural abnormalities or no abnormalities of the musculature 
of the back.  His range of motion was 30º forward flexion, 
20º backward extension, 40º lateral flexion bilaterally, and 
50º rotation bilaterally.  This was accompanied by much 
grunting and moaning, which the examiner characterized as 
exaggerated.  His back was non-tender, and there was no 
objective evidence of a neurological impingement.  A 
concurrent x-ray of the thoracic spine was within normal 
limits, with no evidence of fracture, subluxation, or a 
paraspinal mass.  The intervertebral disc spaces were 
maintained.  

Based on the medical evidence of record, the RO, in a 
December 1993 rating decision, denied the veteran's claim for 
a total disability rating due to individual unemployability.  
The veteran initiated an appeal of this denial.  In his June 
1994 notice of disagreement, the veteran indicated his severe 
back pain prevented his employment.  

The veteran underwent a private MRI examination in October 
1994.  According to the examination report, "minimal 
scoliosis" of the thoracic spine was suggested, with "tiny 
bulging" in the lower thoracic region, especially at the 
T10-11 level.  Degenerative disc disease was suggested.  
Otherwise, no unusual spinal cord activity was seen.  Because 
the examination was "suboptimal," according to the private 
radiologist, follow-up was suggested.  

In April 1995, the veteran filed a claim for service 
connection for a disability of the thoracic spine.  

A new VA orthopedic examination was afforded the veteran in 
March 1996.  He reported persistent pain in the thoracic 
spine after 30 minutes of regular activity.  The veteran also 
submitted a copy of his October 1994 MRI report to the 
examiner for inspection.  Upon objective examination, no 
postural abnormalities or fixed deformities were noted.  The 
musculature of the thoracic spine was tender, however.  Range 
of motion included 60º forward flexion, 10º backward 
extension, 10º lateral flexion bilaterally, and 20º rotation 
bilaterally.  These motions were limited by the veteran's 
complaints of pain.  However, there was no evidence of pain 
with bilateral straight leg raising.  No neurological 
involvement was noted.  X-rays of the thoracic spine were 
within normal limits.  The final diagnosis was thoracic spine 
pain, most likely muscular in nature.  The examiner doubted 
the findings of the MRI report were "of any significance."  

The RO reviewed the evidence of record, and in a March 1996 
rating decision, granted the veteran's claim for service 
connection for a thoracic spine disability.  This grant of 
service connection was made effective to April 1995, the date 
of the veteran's claim, and a noncompensable rating was 
assigned.  The veteran initiated an appeal of this disability 
rating.  

When the veteran's claim was first presented to the Board in 
March 1997, it was remanded for additional development, 
including a new VA orthopedic examination.  

A new VA orthopedic examination was afforded the veteran in 
April 1997.  The veteran's most recent symptoms included back 
pain with sitting, standing, and lifting.  Upon objective 
examination, the veteran had forward flexion to 90º,  and 
full bilateral rotation and flexion.  X-rays of the thoracic 
spine revealed slight curvature to the right, and increased 
dorsal kyphosis, which the examiner described as "congenital 
conditions."  A history of a strain of the thoracic spine, 
with subsequent pain, was diagnosed.  

The veteran was afforded another VA orthopedic examination in 
January 1998.  The veteran reported persistent pain of the 
thoracic spine, experienced both sitting and standing.  He 
treats his back pain stretching exercises.  Upon objective 
examination, the veteran walked with a normal gait.  Range of 
motion testing revealed forward flexion of 90º, backward 
extension of 20º, and lateral flexion of 30º bilaterally, all 
motions with pain.  The veteran was diagnosed with pain of 
the dorsal spine.  

In April 1998, the veteran's claims were again presented to 
the Board.  The Board again found it necessary to remand 
these issues for further development.  

Another VA orthopedic examination was afforded the veteran in 
May 1998, at which time he again reported severe pain in the 
thoracic region.  This pain prohibits his employment, 
according to the veteran.  Upon objective examination, full 
range of motion in all directions was observed; however, this 
was accompanied by reports of pain.  No muscle spasm or 
tenderness was noted, and there was no evidence of any 
neurological deficit.  The examiner reviewed the veteran's 
April 1997 x-rays, and found his disc spaces of the thoracic 
spine to be well-maintained.  Minimal osteophyte formation 
was noted, which was compatible with the veteran's age group.  
The final diagnosis was minimal osteoarthritis compatible 
with the veteran's age.  

The veteran's claim was returned to the Board for a third 
time in August 1998, at which time it was again remanded for 
additional development.  

Yet another VA orthopedic examination was afforded the 
veteran in November 1998.  The veteran repeated his previous 
complaints of persistent pain in the thoracic spine.  He also 
stated that when he experiences flare-ups of his thoracic 
spine disability, he remains in bed and is generally 
incapacitated.  Upon physical examination, his range of 
motion was 90º forward flexion, 30º backward extension, 20º 
lateral flexion bilaterally, 40º lateral rotation to the 
right, and 30º lateral rotation to the left.  These motions 
were accompanied by pain.  There was no evidence of any 
neurological deficit.  His gait was normal, and no disuse 
atrophy was present.  Concurrent x-rays demonstrated no 
evidence of subluxation, fracture, or significant interval 
change.  However, mild osteoarthritis was noted.  The final 
diagnosis was of mild osteoarthritis with slight rightward 
curvature and increased dorsal kyphosis of the thoracic 
spine.  

The RO considered all evidence of record, and in a December 
1998 rating decision, granted the veteran an increased 
initial rating, to 20 percent for his residuals of an injury 
to the thoracic spine.  This was made effective to April 
1995, the date of the veteran's original service connection 
claim.  

Analysis
I.  Increased rating - thoracic spine disability

The veteran's claim for an increased initial rating for his 
service-connected thoracic spine disability is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that if a veteran claims that a service-connected disability 
has become worse, then the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
cases where, after a careful consideration of all evidence, a 
reasonable doubt arises as to the degree of disability, that 
reasonable doubt must be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

Currently, the veteran has a 20 percent disability rating 
under Diagnostic Code 5291, for limitation of motion of the 
dorsal spine.  Under this code, a 10 percent rating is 
assigned for severe limitation of motion; this represents the 
maximum percentage available under this code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (1998).  According to the 
December 1998 RO rating decision, the veteran has been 
granted an additional 10 percent for pain and functional 
loss, resulting in his current 20 percent rating.  

For the reasons to be discussed below, an increased initial 
rating is not warranted for the veteran's disability of the 
thoracic spine.  

As is noted above, Diagnostic Code 5291 does not offer a 
disability rating in excess of the veteran's current 20 
percent rating.  However, he is not limited to this 
diagnostic code; analogous codes may be considered in rating 
the veteran's thoracic spine disability should the medical 
evidence warrant.  38 C.F.R. § 4.20 (1998).  

Review of 38 C.F.R. Part 4 reveals several codes which 
concern the dorsal spine or the spine in general, including 
Diagnostic Codes 5286, 5288, and 5293.  However, Codes 5286 
and 5288 require medical findings or diagnoses of ankylosis, 
which has not been indicated by the medical evidence in the 
present case.  Nor is the veteran's disability akin to 
ankylosis, as on all occasions of record he has exhibited at 
least some range of motion, albeit somewhat limited, of the 
thoracic spine.  Hence, these codes are not appropriate to 
the present case.    

Next, Diagnostic Code 5293 provides rating criteria for 
intervertebral disc syndrome and resulting disability, 
including demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings.  However, this code is not 
analogous to the veteran's case, as no neurological deficit 
has been noted.  The October 1993, March 1996, May 1998, and 
November 1998 VA orthopedic examinations were all negative 
for any neurological deficit secondary to the veteran's 
thoracic spine disability.  The October 1993 VA examination 
report described the veteran's intervertebral disc spaces as 
maintained.  The veteran's October 1994 MRI examination 
described his vertebral bodies and disc spaces of the 
thoracic spine as "intact."  While "tiny bulging" was 
observed at the T10-11 level, no neurological deficit was 
noted.  Thus, an analogous rating under the Diagnostic Code 
for intervertebral disc syndrome is not warranted.  

The medical evidence of record also includes a diagnosis of 
osteoarthritis of the thoracic spine, and an increased 
initial rating under the appropriate diagnostic criteria for 
this disability must also be considered.  However, 
application of Diagnostic Code 5003, for osteoarthritis, does 
not provide the veteran a disability rating in excess of his 
current 20 percent for the disability at issue; therefore, it 
is not advantageous to the veteran that he be rated under 
this code at this time.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).  

There are situations in which the application of 38 C.F.R. 
§§ 4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca, supra.  However, he is already rated in 
excess of the maximum rating for limitation of motion of the 
thoracic spine, so even assuming arguendo that pain on use or 
prolonged use results in a greater limitation of motion, no 
higher rating may be afforded the veteran under the 
appropriate rating code.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5291 (1998).  Thus, 38 C.F.R. §§ 4.40, 4.45 or 4.59 do 
not provide a basis for a higher rating regarding DeLuca 
factors.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 20 percent rating since the effective date of the 
claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's thoracic spine disability has 
required no hospitalization since his service separation, and 
is not shown by the evidence to present marked interference 
with employment in and of itself.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
orthopedic disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for an increased initial rating for his 
service connected residuals of an injury to the thoracic 
spine.  

II.  Total disability rating due to individual 
unemployability

The veteran also seeks a total disability rating due to 
individual unemployability.  A total disability rating based 
on individual unemployability may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disability.  38 U.S.C.A. §§ 501, 1155 (West 
1991); 38 C.F.R. § 4.16 (1998).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (1998).  If the veteran's service connected 
disability or disabilities do not equal the percentage 
requirements of § 4.16(a), § 4.16(b) provides that veterans 
may have their cases submitted to the Director, Compensation 
and Pension Service, for extra-schedular consideration if the 
RO determines that they are unemployable by reason of their 
service connected disabilities.  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (1998).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (1998).  Factors to be 
considered will include the veteran's employment history, 
educational attainment and vocational experience.  38 C.F.R. 
§ 4.16 (1998).  

Currently, the veteran is service connected for residuals of 
an injury to the thoracic spine, with a 20 percent rating, a 
lumbosacral strain, with a 10 percent rating, post-operative 
residuals of a fifth metatarsal repair for calcification, 
with a 10 percent rating, and hearing loss of the left ear, 
with a noncompensable rating.  His cumulative rating is 40 
percent.  Clearly, this does not meet the specific percentage 
requirements of § 4.16(a), and the RO reviewed the evidence 
and determined that no basis existed upon which to submit the 
veteran's case for extra-schedular consideration pursuant to 
38 C.F.R. § 4.16(b).  In light of the evidence, the RO's 
finding is upheld.  Aside from his own contentions, the 
veteran has not offered any evidence to support his 
assertions of unemployability due solely to his service 
connected disabilities.  

In reaching a determination in this situation, the analysis 
of the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993), 
was considered.  The Court held that for a veteran to prevail 
in a claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes his 
case outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 
(1998).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  

In this case, no evidence of record, such as a medical 
opinion or repeat hospitalizations, supports the veteran's 
contention that his various service connected disabilities 
preclude all forms of substantially gainful employment.  The 
veteran himself has presented no objective evidence, other 
than the obvious impairment manifest in these disabilities, 
which would indicate his case is unusual or exceptional, or 
otherwise outside the norm.  No evidence submitted by the 
veteran indicates a degree of impairment outside of that 
considered by the rating schedule and due solely to his 
service connected disabilities which renders the veteran 
unemployable.  

Thus, the RO was justified in finding that the case was not 
so exceptional or unusual as to warrant an extraschedular 
rating, and there is no basis at present to reverse the RO's 
denial of total disability due to individual unemployability. 

Review of the evidence establishes that the veteran does not 
meet the numerical requirements of § 4.16(a) for total 
disability due to individual unemployability, and the veteran 
has not presented sufficient evidence which would indicate 
that his case is so exceptional or unusual that 
extraschedular rating is warranted by the Director under 
§§ 3.321 and 4.16(b).  In short, the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability, and that claim is 
denied.



ORDER

1.  An increased initial rating, in excess of 20 percent, is 
not warranted for the veteran's residuals of an injury to the 
thoracic spine.  

2.  Entitlement to a total disability rating due to 
individual unemployability is not warranted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

